99 U.S. 593 (____)
ALVORD
v.
UNITED STATES.
Supreme Court of United States.

Mr. J.W. Denver in support of the motion.
MR. CHIEF JUSTICE WAITE announced the judgment of the court.
This application comes directly within the rule laid down in Hurley v. Jones, 97 U.S. 318. As we took occasion to say in that case, "our rules requiring causes to be ready for hearing when reached are and will continue to be rigidly enforced." We recognize no pro forma attorneys of record. Counsel who enter their appearance under the requirements of Rule 9 must understand that the court will hold them responsible for all that such an entry implies until they relieve themselves from the obligation they assume, by substitution or otherwise.
Motion denied.